Citation Nr: 0023053	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  97-20 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the feet.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1976 to March 1979.

The veteran initially filed a claim of entitlement to VA 
benefits for claimed residuals of frostbite of the feet in 
March 1989.  He failed to report for a scheduled VA 
examination, and his claim was disallowed because of his 
failure to prosecute the claim.

The veteran again filed a claim for VA disability benefits in 
January 1997.  This appeal arose from an April 1997 decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO) which denied the claim of 
entitlement to service connection for residuals of frostbite 
of the feet on the basis that no such residuals currently 
existed.

In his June 1997 substantive appeal, the veteran requested to 
appear at a personal hearing before a member of the Board at 
the RO.  On a separate sheet of paper, he also requested a 
hearing before RO personnel.  The RO scheduled the veteran 
for a hearing before a RO hearing officer in October 1997.  
The veteran failed to appear for the hearing.

It appears that the June 1997 substantive appeal is the last 
contact the veteran has had with VA.  The RO made attempts to 
schedule him for a hearing before a traveling member of the 
Board; however, no response was received from the veteran.  
All communications from the RO to the veteran have been 
returned by the United States Postal Service marked 
"addressee unknown".  The veteran's accredited 
representative has indicated that it, too, has no information 
concerning his present whereabouts.

Evidence of record indicates that the veteran may be 
homeless.  However, this does not relieve him of the 
obligation of informing the RO of his present whereabouts. 
The Board notes the Court's decision in Hyson v. Brown, 5 
Vet. App. 262, 265 (1993), which stated that, "[i]n the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of his whereabouts. If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him."

Since the veteran cannot be located, his request for a travel 
Board hearing cannot be acted upon.  Accordingly, the Board 
will proceed to adjudicate his claim.  



FINDING OF FACT

A preponderance of the competent and probative evidence of 
record is against the veteran's claim that his currently 
identified foot problems, which include  
hallux valgus, bunion, neuroma, tendonitis, tinea pedis and 
onychomycosis, are related to a cold injury he sustained in 
service in December 1976.

CONCLUSION OF LAW

Residuals of frostbite were not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for residuals of 
frostbite.  In essence, he contends that he sustained cold 
injuries to his feet during training exercises in Germany and 
that any and all of his current foot problems arise 
therefrom.

In the interest of clarity, the Board will review the law and 
pertinent VA regulations, followed by a discussion of the 
factual background of this case. The Board will conclude with 
an analysis of the issues.

Relevant Law and VA Regulations

Service connection

In order to be entitled to service connection for a disease 
or disability, the evidence must show that such disease or 
disability was either incurred in or aggravated by military 
service. 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).

Well groundedness of claims

The initial inquiry is whether the claim is well grounded.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation. Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  A mere allegation of 
service connection is not sufficient; there must be evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible." 
See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. § 
5107(a).  For a claim to be well grounded, there must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  Epps 
v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997); see also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  See 
Murphy, supra, 1 Vet. App. at 81.  A claimant cannot meet 
this burden imposed by section 5107(a) merely by presenting 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under section 5107(a).  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Failure to report for VA examination

Re-examinations will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability. Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations. 38 C.F.R. § 3.327(a) (1999).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655 (1999).

Factual Background

In early December 1976, the veteran came into the Emergency 
Room due to foot problems.  He evidently had spent an evening 
on guard duty in cold, snowy conditions.  The assessment was 
cold weather exposure, doubt frostbite or trench foot.

In December 1976, the veteran was placed on physical profile 
due to cold injury to feet, as follows: he was not to engage 
in crawling, stooping or jumping; no running over 1/4 mile; no 
standing or marching over 20 minutes; no physical training; 
no exposure to cold; soft shoes only; and no strenuous 
physical activity.  In February 1977, he was continued on 
profile [no exposure to temperature lower than 40 degrees for 
more than one hour periods] due to cold injury of the feet.  
In April 1977, the profile included no running or physical 
training; no marching or standing over 15 minutes; and the 
veteran was to wear overshoes with regular boots when exposed 
to cold weather.  The profile was automatically canceled on 
May 11, 1977.    

The veteran's separation physical examination in January 1979 
contained a notation that the veteran's feet ached in hot 
weather.  The cold weather injury was noted.  Physical 
examination, including the vascular system and the feet, was 
negative. 

There is no pertinent medical evidence of record until 
October 1987, when the veteran complained of left foot pain 
under the fifth metatarsal.  An X-ray was essentially normal.  
In March 1989, the veteran complained of a painful left foot.   
A bunion was identified, as well as fungus of the toenails.

A VA examination of the veteran's feet was completed on April 
4, 1997. The veteran reported sustaining a cold injury to the 
feet in Germany during the winter of 1976-77.  He further 
indicated that since that time he developed pain in the feet, 
especially in the left foot, after prolonged walking or 
standing.  Examination of the feet revealed no pathology.  In 
particular, there was no tenderness, swelling or deformity.  
Peripheral pulses were good.  The diagnosis was status post 
cold injury to feet (1976-77) without residual.

On April 9, 1997, the veteran presented to the podiatry 
clinic with complaints of painful, numb toes since the 
frostbite injury in Germany.  Evaluation of the vascular 
system was negative.  Decreased sensation of all ten toes was 
noted.  A bunion and valgus deformity were identified on the 
left foot.  An X-ray of the left foot was negative.  The 
assessment was bunion.

On April 28, 1997, the veteran again presented to the clinic 
with the same complaints.   The same clinical findings 
(negative vascular findings, decreased sensation of all toes, 
hallux valgus and a bunion on the left foot were identified).  
X-rays showed a sesamoid dislocation.  The impression was 
neuroma, second inner space, left foot; hallux valgus with 
synovitis; and Taylor's bunion with bursitis and keratoma.      
 
VA outpatient treatment reports dated in May 1997 are of 
record.  Tinea pedis and onychomycosis of the feet were 
identified, and medication was prescribed.  The veteran 
referred to paresthesias of his right lower extremity, which 
caused him concern about cutting his toenails. 

Also of record is a report of a May 1997 VA podiatry 
appointment.  The veteran complained of bilateral foot pain, 
mainly on the left, after walking approximately two miles.  
The veteran gave a history of a cold injury in service.  
Vascular and neurological evaluations were essentially 
normal.  Fungal infection of the toenails was noted, as was 
tenderness of several toe joints.  The assessment was mild 
Taylor's bunion, left; mild tendonitis, possibly; and 
possible neuritis secondary to old frostbite injury.  The 
veteran was referred to neurology "for pain in feet that may 
be [secondary] to old cold injury."  The report appears to 
have been signed by a registered nurse (R.N.). 

It does not appear that the veteran reported for the 
requested neurology consultation.  Indeed, there are no 
subsequent medical reports in the file.

Evidence of record indicates that in July 1997, VA 
Compensation and Pension Service revised its examination 
procedure with respect to claimed cold-related injuries.  A 
VA cold injury protocol examination was scheduled to be 
conducted in December 1997.  The veteran failed to report for 
the examination.   

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

As discussed in detail above, a veteran seeking service 
connection must satisfy the initial burden of submitting a 
well-grounded claim by furnishing (1) medical evidence of a 
current disability, (2) medical or lay evidence of an in-
service incurrence, and (3) medical evidence of a nexus 
between service and the current disability.  

Having carefully reviewed all of the evidence of record and 
presumed it credible, the Board finds that the veteran has 
submitted a well-grounded claim of entitlement to service 
connection for frostbite residuals.  There is ample medical 
evidence of various foot disabilities; there is evidence of a 
cold injury during service; and there is medical nexus 
evidence, in the form of the May 1997 podiatry clinic report 
which has been quoted above.  

Having found that the veteran's claim is well grounded does 
not end the Board's inquiry.  Rather it places upon VA the 
duty to assist the veteran in the development of his claim.  
See 38 U.S.C.A. § 5107(a).

It is now well-settled that "[t]he duty to assist is not 
always a one-way street. If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).

In this case, the veteran has foreclosed all further inquiry 
with regard to his claim.  He failed to report for a VA cold 
injuries examination in December 1997.  He also failed to 
report for a personal hearing which he requested.  Further, 
he has failed to keep VA apprised of his whereabouts.  See 
Hyson, supra.  In so doing, he has not fulfilled his 
responsibility to cooperate with VA's efforts to develop his 
claim.  The Board accordingly finds that the evidence in this 
case has been developed by VA to the extent possible under 
the circumstances.  In that connection, the veteran's claim 
must be adjudicated based on the evidence currently of 
record.  See 38 C.F.R. § 3.655 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), 
the United States Court of Veterans Appeals (Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Discussion

At the outset of its discussion, the Board wishes to 
reiterate that it is obligated to evaluate conflicting 
evidence in the light of the entire evidence of record in 
analyzing the claim.  The United States Court of Appeals for 
the Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir. 1997).

As discussed above, there is medical evidence which documents 
a cold injury of the feet in December 1976.  There is also 
medical evidence, in particular the flurry of reports 
generated in April and May 1997, which document a variety of 
foot complaints and disorders.  The question which must be 
answered by the Board is the relationship, if any, between 
the two. 

There are two medical opinions concerning whether the veteran 
has any residuals of the cold injury he sustained in service 
in December 1976.  The M.D. who conducted the April 1997 VA 
examination of the feet specifically stated that there were 
no residuals of the 1976 cold injury.  The May 1997 VA 
podiatry clinic report, which appears to have been signed by 
a R.N., included an assessment of "possible neuritis 
secondary to old frost bite injury"  and "refer to neuro 
for pain in feet that may be 2° [secondary] to old frostbite 
injury."  [emphasis added by the Board].

As between these two opinions, the Board places greater 
weight on the April 1997 VA examination report.  The 
examination was for the specific purpose of evaluating the 
veteran's feet in the context of his claim for VA benefits 
for frostbite residuals.  The examination was noted to 
include a neurology examination; the examiner was a M.D.  The 
diagnosis was status post cold injury to feet (1976-77) 
without residual."  [emphasis added by the Board].  The 
examining physician thus took the veteran 's cold injury into 
consideration and determined no current residuals existed.

The Board notes in passing, with respect to the April 1997 
diagnosis, that service connection may not be granted for a 
history of a disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  A current disability related to 
such history must be present.  

The May 1997 podiatric clinic report, on the other hand, is 
not specific and instead is couched in terms of "possible" 
and "may be".  The writer of the report in essence deferred 
the question of residuals of frostbite injury to a 
neurological examiner.  However, a neurological examination 
had already been completed as part of the April 1997 VA 
examination, with the negative conclusion quoted above.  The 
veteran apparently did not seek medical treatment after May 
1997 and as noted above failed to report for a VA cold 
injuries physical examination later in 1997.

In addition, it appears that the author of the May 1997 
report was not a physician.  Although the Board cannot ignore 
the report, the conclusion contained therein is, in the 
Board's opinion, of less weight than that of the April 1997 
examining physician.  See Black v. Brown, 10 Vet. App. 279, 
284 (1997).  

Moreover, the April 1997 examining physician's opinion 
appears to be consistent with other medical evidence of 
record.  In particular, no symptomatology of the veteran's 
vascular system in his lower extremities has been identified 
and neurological evaluations have been essentially normal.  
Indeed, in the May 1997 podiatry clinic report itself, 
vascular and neurological evaluations were normal. 

Although the veteran contends that there is a relationship 
between his current foot problems and the cold injury in 
service, his theory regarding this linkage is not probative 
evidence.  It is now well-established that the veteran, as a 
layperson without medical training, is not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities, and his opinion is entitled to no weight. 
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

The preponderance of the evidence of record thus does not 
suggest that the various foot problems identified in April 
and May 1997, such as hallux valgus, bunion, neuroma, 
tendonitis, tinea pedis, onychomycosis, are related to the 
frostbite injury sustained in December 1976.  For the reasons 
and bases expressed above, the Board concludes that the 
preponderance of the evidence of record is against the 
veteran's claim of entitlement to service connection for 
residuals of frostbite of the feet.  The benefit sought on 
appeal is accordingly denied.


ORDER

Service connection for residuals of frostbite of the feet is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

